        Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

JAKUB MADEJ                                      §            Civil Action No. 20cv133 (JCH)
                               Plaintiff,        §
               vs.                               §            JURY TRIAL DEMANDED
                                                 §
YALE UNIVERSITY et al.,                          §            NOVEMBER 14, 2020
                               Defendants.       §


            PLAINTIFF’S INITIAL DISCLOSURES [FED. R. CIV. P. 26(a)(1)]


       Pursuant to Fed. R. Civ. P. 26(a) and Local Rule 26, Plaintiff Jakub Madej serves these

Initial Disclosures to the Defendants. Appendix A to these disclosures identifies those

individuals who may have discoverable information relevant to disputed facts alleged in the

pleadings. Appendix B to these disclosures describes the documents, data compilations, and

tangible things that may be relevant to disputed facts alleged with particularity in the pleadings.

Appendix C to these disclosures includes the computation of damages sought in this suit.


Dated: November 14, 2020.                            Respectfully submitted,
         New York, NY                                By: /s/ Jakub Madej
                                                        Jakub J. Madej
                                                         LAWSHEET
                                                        415 Boston Post Rd Ste 3-1102
                                                        Milford, CT 06460
                                                        T: (203) 928-8486
                                                        F: (203) 902-0070
                                                        E: j.madej@lawsheet.com
                                                        Counsel for Plaintiff
        Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 2 of 8




                                          APPENDIX A
       The following are persons who are likely to have information that Plaintiff may use to
support his claims in this case.

       The list is divided into five categories. The categories and the subjects of discoverable
information, possessed by the individuals within each category, are listed below:

   A. Individuals who might have knowledge about the existence and operations of the
       Committee on Honors and Academic Standing at Yale College, including the Committee
       deliberations about Plaintiff’s case;
   B. Individuals who might have knowledge about the policies, procedures, and practices
       regarding student withdrawals at Yale College, including involuntary withdrawals;
   C. Individuals who might have knowledge about the administrative procedures at Yale
       College, including the ways in which students submit course schedules, changes to the
       course schedule, and receive pertinent information about their academic record;
   D. Individuals who might have knowledge about Plaintiff’s injuries and damages;
   E. Individuals who might have other knowledge pertinent to plaintiff’s claims.

       Plaintiff notes that lack of knowledge about certain matters that a person would
reasonably be expected to have knowledge of considering that person’s position in an
organization, employment history, statements previously made, and other material circumstances
constitutes information discoverable under Rule 26. Plaintiff intends to present such information
as evidence of allegations in the Second Amended Complaint at trial.
Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 3 of 8
      Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 4 of 8




Camille Lizarribar


Joel Silverman            Id.                         Category A, B, and C


Risa Sodi                 Id.                             Category A


                          Yale University
Sandy Chang               1 Prospect St               Category A, B, and C
                          New Haven, CT 06511-8295


Robert Shiller            Id.                           Category D and E


Bonnie Blake              Id.                           Category D and E


                          340 Livingston St
                          New Haven, CT 06511
Edward A. Snyder                                        Category D and E
                          eas@yale.edu
                          (203) 824-4383


Anthony Kulikowski        unavailable                      Category E


Michael J. Pascutti       unavailable                      Category E


                          Yale University
Ozan Say                  2 Whitney Ave                    Category E
                          New Haven, CT 06510


Przemysław Pałka          Id.                           Category D and E


Robert Harrison           Id.                           Category D and E


Hannah Herzog             unavailable                     Category A

                          unavailable                   Category C and D
        Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 5 of 8




 Lukas Baker


 Wiktoria Stelmachniewicz         unavailable                                 Category D


 Jarosław Macnar                  unavailable                                 Category D


 Agnieszka Madej                  unavailable                                 Category D


 Christelle Umubyeyi              unavailable                          Category A, B, C and D



       Plaintiff’s investigation and discovery in this case are continuing. If additional
information is obtained after the date of these disclosures, Plaintiff will supplement these
disclosures according to Rule 26(e) of the Federal Rules of Civil Procedure.
        Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 6 of 8




                                         APPENDIX B
       The followings categories of documents are, or may be used, to support its claims against
the Defendants:

A.     Handbook for Directors of Undergraduate Studies in Yale College 2019–2020;
B.     Yale Faculty Handbook;
C.     Yale College Undergraduate Regulations;
D.     Information about Committee on Honors and Academic Standing provided on Yale
       University’s website at all times prior to commencement of this litigation;

E.     Petition written by Plaintiff and addressed to Committee on Honors and Academic
       Standing;
F.     Plaintiff’s financial aid records and income statements;
G.     Course materials, including videos, created in MGT 960: Economic Analysis of High-
       Tech Industries taught in Spring 2020 semester;

H.     Contemporaneous records created by the Committee on Honors and Academic Standing,
       including but not limited to:
           a. Names and contact information of Committee members;
           b. Applications by prospective Committee members;
           c. Policies and procedures adopted by the Committee;
           d. Matters that were presented to the Committee for consideration;
           e. Matters on which the Committee has voted, and the result that followed.
I.     Written communication between Mark Schenker and members of the Committee on
       Honors and Academic Standing created between 2017 and 2020, including but not
       limited to:
           a. electronic messages (emails) informing the members where and when the
               committee would meet;
           b. agenda of matters to be discussed at the meetings;
           c. minutes of the Committee meetings.
J.     Petitions written by other students addressed to the Committee.


       Plaintiff intends to present the non-existence of any documents identified as H-I, and
other relevant documents, as evidence in this case.
       Plaintiff expressly reserves the right to amend and/or supplement the foregoing disclosure
of documents with other categories of documents and data in Plaintiffs’ possession or that may
be revealed during the course of discovery.
        Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 7 of 8




                                           APPENDIX C
       This suit is intended to recover damages suffered by Plaintiff for the conduct alleged in
the Second Amended Complaint. The damages claimed by Plaintiff fall into the following
categories:
       A. Nominal Damages

       Plaintiff lost his academic scholarship and housing services, which would have amounted
to approximately $75,000.

       B. Medical Expenses and Future Medical Expenses

        As a result of Defendants’ conduct, Plaintiff has suffered from severe depression and
post-traumatic stress disorder. These symptoms have long-standing consequences, and will
necessitate frequent medical care. At present, Plaintiff calculates the future medical expenses at
$150,000.
       C. Loss of Earnings, Past Lost Wages, and Loss of Future Earning Capacity

       Plaintiffs has lost wages, currently estimated at $60,000. In addition, Plaintiffs have
incalculable losses due to loss of work authorization, which has prevented him from obtaining
employment. Plaintiff currently estimates these losses to amount to $150,000, taking into
consideration the length of time, average compensation for Yale College graduates, and other
pertinent factors. Future lost benefits are sought for


       D. Pain and Suffering, Emotional Distress and Mental Anguish

        There is, of course, no fixed measure for these types of damages, but Plaintiff is seeking
to recover at least $1,000,000 on the basis that involuntary withdrawal without based justified on
fraudulent premises significantly impaired Plaintiff’s ability to live a normal life, including
interacting with people, obtaining employment, and pursuing education opportunities.


       E. Attorney’s Fees, Disbursements, Expenses and Costs

        The number of hours expended on this litigation is currently estimated to be 350 hours.
Plaintiff intends to recover all attorney’s fees, calculated on the basis of a reasonable hourly rate,
and all costs incurred.

       F. Punitive or Exemplary Damages

       The exemplary damages in this case cannot be determined by a fixed formula and shall
be determined by a jury at trial. Plaintiff believes that $5,000,000 is a reasonable amount
        Case 3:20-cv-00133-JCH Document 183-2 Filed 11/16/20 Page 8 of 8




considering the reprehensibility of defendants’ conduct; the level of deceit involved; and the
vulnerability of defendants’ victims.



       These initial computations are subject to continuing analysis and will be revised or
supplemented if and as necessary according to Rule 26(e) of the Federal Rules of Civil
Procedure, except for normal increases in past damages and claims of interest, all of which
should be assumed by the parties and which do not call for any specific supplementation.
Plaintiff reserves his right to seek damages at a later time.
